Per Curiam.
The petition filed on May 14, 2018, is treated as a petition for writ of habeas corpus, and is dismissed. See Baker v. State , 878 So.2d 1236 (Fla. 2004).
Petitioner is cautioned that abusive, repetitive, malicious, or frivolous filings will result in sanctions such as a bar on pro se filing in this Court or referral to prison officials for disciplinary proceedings, which may include forfeiture of gain time. See State v. Spencer , 751 So.2d 47 (Fla. 1999) ; § 944.279(1), Fla. Stat.
Wolf, Lewis, and Rowe, JJ., concur.